
	
		II
		111th CONGRESS
		1st Session
		S. 1946
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on Solvent Red
		  227.
	
	
		1.Solvent Red 227
			(a)In
			 generalHeading 9902.22.58 of the Harmonized Tariff Schedule of
			 the United States (relating to Solvent Red 227) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
